Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 1 of 75   PageID #: 11571
                                                                                     1


       1                    IN THE UNITED STATES DISTRICT COURT

       2                         FOR THE DISTRICT OF HAWAII

       3
           UNITED STATES OF AMERICA,            )   CR 17-00101 LEK
       4                                        )
                        Plaintiff,              )   Honolulu, Hawaii
       5                                        )   February 5, 2020
              vs.                               )   February 6, 2020
       6                                        )
           (1) ANTHONY T. WILLIAMS,             )   PARTIAL TRANSCRIPT:
       7                                        )   TESTIMONY OF JOSEPH LAVELLE
                        Defendant.              )
       8                                        )

       9
                         PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
     10                  BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                               UNITED STATES DISTRICT JUDGE
     11
            APPEARANCES:
     12
            For the Government:           KENNETH M. SORENSON, AUSA
     13                                   GREGG PARIS YATES, AUSA
                                          Office of the United States Attorney
     14                                   300 Ala Moana Boulevard, Suite 6100
                                          Honolulu, Hawaii 96850
     15
            Also Present:                 MEGAN CRAWLEY, FBI Special Agent
     16
            For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
     17     Anthony T. Williams:          05963-122
                                          Federal Detention Center Honolulu
     18                                   Inmate Mail/Parcels
                                          P.O. Box 30080
     19                                   Honolulu, Hawaii 96820

     20     Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
                                          547 Halekauwila Street, Suite 102
     21                                   Honolulu, Hawaii 96813

     22     Official Court Reporter:      Debra Read, RDR
                                          United States District Court
     23                                   300 Ala Moana Boulevard
                                          Honolulu, Hawaii 96850
     24
           Proceedings recorded by electronic sound recording; transcript
     25    produced with computer-aided transcription (CAT).




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 2 of 75   PageID #: 11572
                                                                                         2


       1                                   I N D E X

       2                     CHRONOLOGICAL INDEX OF WITNESSES

       3

       4   GOVERNMENT'S WITNESS                                               PAGE

       5

       6   JOSEPH LAVELLE
            Direct Examination By Mr. Sorenson                                   3
       7    Cross-Examination By The Defendant                                  11
            Redirect Examination By Mr. Sorenson                                47
       8

       9   FEBRUARY 6, 2020:

     10
           JOSEPH LAVELLE (Resumed the stand)
     11     Recross-Examination By The Defendant                                59

     12

     13                                    I N D E X

     14                                E X H I B I T S

     15

     16
           NO.                                                                PAGE
     17
             500                                                                     8
     18      501                                                                     8
             505                                                                     9
     19      602                                                                     6
             604                                                                     6
     20

     21    FEBRUARY 6, 2020:

     22     2114-000007                                                         69
            2114-000008                                                         69
     23

     24

     25




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 3 of 75   PageID #: 11573
                                                                                     3


       1   WEDNESDAY, FEBRUARY 5, 2020                                    8:45 A.M.

       2                (Partial transcript begins:)

       3                THE COURT:     Thank you.

       4         Could you please call your next witness?

       5                MR. SORENSON:    Yes, Your Honor.     We call Special

       6   Agent Joe Lavelle to the stand.

       7                THE COURT:     Good afternoon, we'll have you sworn.

       8             JOSEPH LAVELLE, GOVERNMENT'S WITNESS, WAS SWORN

       9                THE COURTROOM MANAGER:      Thank you.     Please be

     10    seated.    State your full name and spell your last name for the

     11    record.

     12                 THE WITNESS:    Special Agent Joseph Lavelle, last

     13    name spelled L-a-v-e-l-l-e.

     14                 THE COURT:     Your witness.

     15                 MR. SORENSON:    Thank you, Your Honor.

     16                               DIRECT EXAMINATION

     17    BY MR. SORENSON:

     18          Q      Special Agent Lavelle, who are you employed by?

     19          A      Federal Bureau of Investigation.

     20          Q      And how long have you been so employed?

     21          A      Ten years.

     22          Q      What are your duties?

     23          A      Currently my duties are I'm assigned to a violent

     24    crime gang squad.     Previously I was assigned to a domestic

     25    terrorism squad.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 4 of 75   PageID #: 11574
                                                                                     4


       1         Q      And have you conducted investigations that involve

       2   from time to time individuals that may be coming into the South

       3   Florida area that you need to meet and either encounter either

       4   for an interview or other action?

       5         A      Yes, I have.

       6         Q      In the scope of your employment, have you met an

       7   Anthony Williams?

       8         A      I have.    I have encountered with Anthony Williams.

       9   We did not have an interview though.

     10          Q      Okay.     And was there a particular time when you met

     11    an aircraft that was coming into South Florida with

     12    Mr. Williams on it?

     13          A      I met Mr. Williams as he exited the airport along

     14    with Broward sheriff's office deputies for his arrest.

     15          Q      And were you there for the purpose of assisting in

     16    the effecting of that arrest?

     17          A      I was.

     18          Q      Okay.     And did you observe the arrest?

     19          A      I did.

     20          Q      Did you take any part in it?

     21          A      It was not necessary for my assistance but other

     22    than observation.      That was it.

     23          Q      Okay.     And during the context of the arrest, did you

     24    have a chance to observe anything that was taken from

     25    Mr. Williams?




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 5 of 75   PageID #: 11575
                                                                                      5


       1         A      Yes, I did.

       2         Q      What kind of items did you see taken from him?

       3         A      Mr. Williams had a rolling bag.       He also had a -- a

       4   gold-plated badge on his belt, a identification badge of sorts

       5   on his lapel, and a pair of handcuffs.

       6         Q      Were there other items taken as well?

       7         A      Documents, checks, things of that nature.

       8         Q      I'm going to direct your attention to Exhibit 602.

       9         A      Uh-huh.

     10                 MR. SORENSON:    Your Honor, we're going to pull that

     11    up on the screen, but not publish, obviously.

     12          Q      (BY MR. SORENSON:)     Can you identify 602 from

     13    looking at it on the screen -- or is it up there?           And we're

     14    going to provide him -- I think -- I don't know if our --

     15                 THE COURT:    Would you like -- Ms. Elkington?

     16                 THE COURTROOM MANAGER:      I'm working on that.      There

     17    we go.

     18                 THE COURT:    There you go.

     19                 MR. SORENSON:    We have it?

     20                 THE COURT:    Yes.

     21                 MR. SORENSON:    Okay.   Good.

     22          Q      (BY MR. SORENSON:)     Special Agent Lavelle, what is

     23    602, if you recognize it?

     24          A      Various items confiscated from Mr. Williams after he

     25    was arrested in Fort Lauderdale airport.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 6 of 75   PageID #: 11576
                                                                                     6


       1         Q      And you know that how?

       2         A      Because Broward County sheriff's office, they took

       3   this particular picture at almost I think immediately after he

       4   was arrested.

       5                MR. SORENSON:    Your Honor, at this time I'm going to

       6   move in Exhibit 602.

       7                THE COURT:    Any objections?

       8                THE DEFENDANT:     No objection.

       9                THE COURT:    Received.

     10                 (Exhibit 602 received into evidence.)

     11          Q      (BY MR. SORENSON:)     All right.    I'm going to direct

     12    your attention over to Exhibit 604.        Do you recognize 604?

     13          A      I do.

     14          Q      And what is 604?

     15          A      They're the same items that were confiscated from

     16    Mr. Williams to include a gold badge, handcuffs, and an

     17    identification badge of sorts.

     18                 MR. SORENSON:    Thank you.    Your Honor, at this time

     19    we'll move in 604.

     20                 THE COURT:    Any objections?

     21                 THE DEFENDANT:     No objection.

     22                 THE COURT:    Received.    Do you wish to publish?

     23                 MR. SORENSON:    Yes, Your Honor.

     24                 THE COURT:    All right.    You may publish.

     25                 (Exhibit 604 received into evidence.)




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 7 of 75   PageID #: 11577
                                                                                     7


       1         Q      (BY MR. SORENSON:)     Okay.   Special Agent Lavelle,

       2   these are the items I think you've indicated that you took from

       3   him; is that correct?

       4         A      I took these from the Broward sheriffs's office

       5   evidence within the past few weeks.

       6         Q      That you observed being taken from him?

       7         A      Yes, sir.

       8         Q      Now, there's some items there in front of you.          Do

       9   you see those?

     10          A      Yes, I do.

     11          Q      Would you please pick up the item that's marked

     12    Exhibit 500.

     13          A      There's no, uhm --

     14          Q      It's on the back.

     15          A      Okay.   500?

     16          Q      Yes.

     17          A      Okay.

     18          Q      Okay.   No, hold it down.

     19          A      Okay.

     20          Q      First off, tell us if you recognize that.

     21          A      I recognize that as a badge taken from Mr. Williams.

     22                 MR. SORENSON:    Your Honor, at this time we're going

     23    to move in Exhibit 500.

     24                 THE COURT:     All right.   Any objection?

     25                 THE DEFENDANT:    No objection.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 8 of 75   PageID #: 11578
                                                                                     8


       1                THE COURT:    Received.

       2                (Exhibit 500 received into evidence.)

       3                MR. SORENSON:    Your Honor, I'm going to ask to

       4   publish that, either -- would you prefer that we -- can we pass

       5   it around?    Or should I hold it up or --

       6                THE COURT:    So it's a small item.

       7                MR. SORENSON:    It is.

       8                THE COURT:    So I would allow to you pass it around.

       9   And would you like the courtroom manager to give that to the

     10    jury?

     11                 MR. SORENSON:    Well, maybe.     We've got two other

     12    items, so maybe we can do it all at one time.

     13                 THE COURT:    All right.

     14            Q    (BY MR. SORENSON:)     All right.    I'm going to ask you

     15    to look at Exhibit 501.      And what is 501?

     16            A    It's a identification badge of sorts with Anthony

     17    Williams's name and picture on it.

     18                 MR. SORENSON:    All right.    Your Honor, at this time

     19    we're going to move in 604.

     20                 THE COURT:    Any objection?

     21                 THE DEFENDANT:    No objection.

     22                 MR. SORENSON:    Excuse me.    We're going to move in

     23    501.

     24                 THE COURT:    501 is received.

     25                 (Exhibit 501 received into evidence.)




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 9 of 75   PageID #: 11579
                                                                                     9


       1           Q    (BY MR. SORENSON:)     And if you could, look at the

       2   next exhibit that's up there.       I think it's marked at 502?

       3           A    505.

       4           Q    505, all right.      What is 505?

       5           A    Pair of black handcuffs.

       6           Q    All right.    And do you recognize those?

       7           A    I do.

       8           Q    And how do you recognize those?

       9           A    They're the handcuffs confiscated from Mr. Williams

     10    after his arrest.

     11                 MR. SORENSON:    Your Honor, we're going to offer 505

     12    as well.

     13                 THE COURT:    Any objection?

     14                 THE DEFENDANT:      No objection.

     15                 THE COURT:    Received.

     16                 (Exhibit 505 received into evidence.)

     17                 MR. SORENSON:    And we'll move to publish at this

     18    time.

     19                 THE COURT:    All right.

     20                 MR. SORENSON:    May I approach the witness?

     21                 THE COURT:    No.    Ms. Elkington will.    Thank you.

     22                 MR. SORENSON:    All right.

     23                 THE COURT:    All right.    The record will reflect all

     24    three exhibits, 500, 501, and 505, are being handed to the

     25    jurors for their inspection.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 10 of 75   PageID #:
                                  11580
                                                                                10


    1         Q      (BY MR. SORENSON:)      Now, Special Agent Lavelle --

    2                THE COURT:    I'm sorry.    They're looking at the

    3   exhibits.

    4                MR. SORENSON:     Okay.   Do you want to --

    5                THE COURT:    Yeah.   So it's hard for them to listen

    6   and look at the items at the same time, so...

    7                All right.    The record will reflect that all three

    8   exhibits, 500, 501, and 505, have been returned to the witness.

    9          Your next question.

   10                MR. SORENSON:     Thank you, Your Honor.

   11         Q      (BY MR. SORENSON:)      Special Agent Lavelle, do you

   12   have an FBI shield or badge?

   13         A      I do.

   14         Q      And do you wear it on your person?

   15         A      I do.

   16         Q      Where do you wear it?

   17         A      On my belt near my weapon.

   18         Q      Do you currently have it on?

   19         A      I do.

   20                MR. SORENSON:     All right.    Your Honor, may the

   21   witness come down in front of the jury and display how he

   22   carries his badge?

   23                THE COURT:    Why is that relevant?

   24                MR. SORENSON:     Well, because it's going to be the

   25   same way the defendant was wearing his.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 11 of 75   PageID #:
                                  11581
                                                                                11


    1                THE COURT:    All right.     So he's already -- well, do

    2   you have any objection, Mr. Williams?

    3                THE DEFENDANT:     I don't have no objection.

    4                THE COURT:    Okay.   He doesn't have an objection.

    5   You can go down.

    6                MR. SORENSON:     Okay.   Thank you.

    7         Q      (BY MR. SORENSON:)      And is that generally the

    8   accepted location for FBI agents to wear their shield?

    9         A      It is.

   10         Q      And when you observed the arrest of Mr. Williams

   11   that day, where did he have his shield?

   12         A      On his belt in the same position.

   13                MR. SORENSON:     All right.    Your Honor, that's all

   14   the questions I have.

   15                THE COURT:    All right.     Thank you.

   16                All right.    Mr. Williams -- oh, let me just inform

   17   the jury.    So, Mr. Williams also wants to call Agent Lavelle in

   18   his case, but to be more time efficient, I'm allowing him to do

   19   his cross-examination as well as his direct examination today,

   20   so he's allowed to go beyond cross-examination in questioning

   21   Agent Lavelle because I'm not going to have him recalled the

   22   second time in order to be more time efficient.

   23          All right.     So, Mr. Williams.

   24                               CROSS-EXAMINATION

   25   BY THE DEFENDANT:




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 12 of 75   PageID #:
                                  11582
                                                                                     12


    1         Q      Agent Lavelle, do you remember when I visited your

    2   FBI office in Miami?

    3         A      I have a recollection of you visiting our office.

    4   The exact date I couldn't tell you.

    5         Q      And were you one of the agents that I talked to?

    6         A      You were not -- I was not, no.

    7                MR. SORENSON:     Your Honor, just for form sake, I

    8   believe this is beyond the scope of our direct exam.            I don't

    9   know if he's going into his direct immediately, but we'd prefer

   10   the cross go first so that we know, because I haven't had a

   11   chance to read this item.

   12                THE COURT:    So do you want time to review it?            We

   13   can take a recess until you to do that.

   14                MR. SORENSON:     Well, if we're going to

   15   do -- probably for form sake is there going to be any cross

   16   with respect to what we did on direct just so we know that's

   17   over and we'll note that --

   18                THE COURT:    I'm not going to have him break it up

   19   with regard to that.      So do you want time to review the

   20   document before --

   21                MR. SORENSON:     We do, Your Honor.

   22                THE COURT:    -- questioning?

   23          All right.    So ladies and gentlemen of the jury, we're

   24   going to take a recess and give the government some time to

   25   review.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 13 of 75   PageID #:
                                  11583
                                                                                 13


    1          What do you think?     10 minutes?

    2                MR. SORENSON:     Yes, Your Honor.

    3                THE COURT:    All right.      So if you could leave your

    4   iPads and notebooks behind.       Of course, don't discuss the case,

    5   allow anyone to discuss it with you.         And we will bring you

    6   back after they've reviewed for about 10 minutes.

    7          Please rise for the jury.      We're in recess.

    8                (Open court out of the presence of the jury.)

    9                THE COURT:    The record will reflect the jury's no

   10   longer present.     Present are counsel and Mr. Williams.

   11          Mr. Isaacson, please go to a microphone.

   12                MR. ISAACSON:     Sorry, Judge.    I just thought --

   13   there was only one copy made?

   14                THE COURT:    There are additional copies being made,

   15   but we wanted to make one copy right away.

   16                MR. ISAACSON:     Oh, okay.

   17                THE COURT:    So we're in recess.

   18                (A recess was taken.)

   19                (Open court out of the presence of the jury.)

   20                THE COURT:    All right.      Let the record reflect the

   21   jury's not present.      Present are counsel and Mr. Williams.          And

   22   I'm sure the witness is somewhere around.

   23          But I just want to make sure we all have a copy of the

   24   transcript which is dated June 23, 2017, and it is in the

   25   matter of the State of Florida versus Anthony Williams, case




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 14 of 75    PageID #:
                                  11584
                                                                                   14


    1   No. 17-00074-CF-10A before Judge Andrew Siegel, S-i-e-g-e-l.

    2          All right.    So, Mr. Sorenson, have you had an opportunity

    3   to review it to your satisfaction?

    4                MR. SORENSON:     I have, Your Honor.     Thank you very

    5   much, and I appreciate the time.

    6          There are a number of issues here, Your Honor.            I think

    7   the first one is going to be this is actually at least two

    8   separate transcripts.      The first part appears to be a

    9   transcript of a sentencing hearing and it appears to jump

   10   around quite a bit.      But it's unrelated to this witness in its

   11   entirety.

   12                THE COURT:    Okay.   So -- so I guess first of all,

   13   Mr. Williams, as I understand Mr. Sorenson, part of his

   14   objection is that this is not a complete document because

   15   apparently -- well, first of all, we can tell the page

   16   numbering isn't entirely consistent from 1 through 668.

   17          And second, I believe it's the sort of the subject matter

   18   is -- doesn't appear to be involving Agent Lavelle.

   19          So what's your position on this document?            And if you

   20   could clarify if you're intending to ask the court to receive

   21   it into evidence.

   22                THE DEFENDANT:     Well, the only part that regard him

   23   is page 251 to 268.      That's his actual testimony.

   24                MR. SORENSON:     And that's correct, Your Honor.

   25                THE COURT:    Okay.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 15 of 75    PageID #:
                                  11585
                                                                                 15


    1                MR. SORENSON:     And the problem with those pages is

    2   we don't have any certification on this transcript.

    3                THE COURT:    Okay.   So first of all, are you -- do

    4   you want -- are you going to be asking this court to admit

    5   it --

    6                THE DEFENDANT:     Yes.

    7                THE COURT:    -- into evidence?     Okay.      In its

    8   entirety?

    9                THE DEFENDANT:     Yes.

   10                THE COURT:    Okay.   So I'm not going to admit it into

   11   its entirety --

   12                THE DEFENDANT:     Well, just the portion that he's --

   13                THE COURT:    So Agent Lavelle's testimony?

   14                THE DEFENDANT:     Yeah, his testimony.

   15                THE COURT:    So help me understand why it's relevant

   16   to his testimony today or with regard to this case against you.

   17                THE DEFENDANT:     Well, like he said, he was the one

   18   that was there that when they took my badge and stuff off me,

   19   he testified about the homeowners in Florida in my case that

   20   they interviewed and things like that.         So I wanna be able to

   21   question him regarding that because he was part of the

   22   investigating my mortgage company and common law office there

   23   with Megan Crawley here.       They both was in contact with each

   24   other.

   25           Also, they were also the two agents that went to Texas and




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 16 of 75   PageID #:
                                  11586
                                                                                16


    1   got all my, you know, office stuff from my mom's house too.             So

    2   he was there at that -- you know, at that location also.

    3                THE COURT:    All right.    So he's here, so you can ask

    4   him questions about that, but I'm not going to permit this to

    5   be entered into evidence because I also note there's

    6   handwriting, I assume by you, that has commentary with regard

    7   to the testimony, such as on page 259 it says in handwriting,

    8   "Damn liar, had no witnesses."        And I believe there are others.

    9                MR. SORENSON:     A number of other notations, Your

   10   Honor.

   11                THE COURT:    On page 260, "I did not say, Your

   12   Honor," et cetera, so that would be statements that he didn't

   13   make nor were a part of the official transcript.

   14          However, you can use this to refresh his recollection or

   15   to impeach him, if you wish.       I'm just not going to receive it

   16   into evidence.     You can confront him with the statement in your

   17   questions, but I cannot receive it into evidence and have it

   18   published to the jury.

   19                THE DEFENDANT:     That's fine.

   20                THE COURT:    All right.    So any other issues and then

   21   we'll bring in the jury?

   22                MR. SORENSON:     No, Your Honor.

   23                THE COURT:    And if you could bring Agent Lavelle in

   24   and put him on the stand, we'd most appreciate it.

   25          We're in recess.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 17 of 75   PageID #:
                                  11587
                                                                                17


    1                 (A recess was taken.)

    2                 (Open court in the presence of the jury.)

    3                 THE COURT:   All right.    Welcome back, ladies and

    4   gentlemen of the jury.

    5          Mr. Williams, your witness.

    6          Q      (BY THE DEFENDANT:)     Agent Lavelle, can you state

    7   for the record again what kind of work you do for the FBI?

    8          A      Currently assigned -- I'm assigned to Dade County

    9   violent crime task force.

   10          Q      And what did do you before that?

   11          A      My prior assignment within the Miami division was a

   12   domestic terrorism squad.

   13          Q      So domestic terrorism.     So when you viewed me coming

   14   off the plane, why was you there to view the arrest?

   15          A      You were under investigation by myself and our

   16   division within the FBI.

   17          Q      And since you are you said the counterterrorism

   18   department?

   19          A      Yes, sir.

   20          Q      So was I under investigation for being a possible

   21   terrorist?

   22          A      Possible sovereign citizen.

   23          Q      A possible terrorist?

   24          A      A sovereign citizen which is it falls within the

   25   FBI.   Our policy dictates that sovereign citizens fall under a




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 18 of 75   PageID #:
                                  11588
                                                                                18


    1   domestic terrorism policy, basically guidance.

    2         Q      And so what made you feel like I'm a terrorist?

    3         A      Well, I don't feel like you're a terrorist.          I mean,

    4   it -- if you're asking me what actions you made that concerned

    5   myself and the FBI --

    6                MR. SORENSON:     Your Honor, I would object on

    7   relevance grounds.

    8                THE COURT:     All right.   Overruled.

    9          Continue with your answer.

   10                THE WITNESS:     You made -- I guess I would say you

   11   made basically threats along the lines of common law and

   12   sovereign that if a law enforcement officer were to take action

   13   against yourself or others that you didn't deem necessary or

   14   were warrantless, that you would have the right to take that

   15   law enforcement officer's life or basically deadly force.

   16         Q      (BY THE DEFENDANT:)      And did I send that letter

   17   certified to one of the law enforcement agencies?

   18         A      I don't know what letter you're referring to.

   19         Q      So how did you get that -- where do you get that

   20   assertion from?

   21         A      You made that statement specifically in Ventura,

   22   California, to a group of foreclosure homeowners.

   23         Q      And would that be considered terroristic threat?

   24         A      It -- it concerned the FBI and our department

   25   basically.    It was -- we did not view it as a terroristic




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 19 of 75   PageID #:
                                  11589
                                                                                19


    1   threat.      It was basically an if/then sort of situation:        If

    2   this happens, then I will take action.         So it was not a direct

    3   terroristic threat, no, sir.

    4           Q      Okay.     So is me as a regular citizen and you as a

    5   law enforcement officer --

    6           A      Uh-huh.

    7           Q      -- if we had an encounter on the street, right, and

    8   you violated my right and say you assaulted me illegally

    9   unlawfully, didn't have no right to arrest me or no right to

   10   detain me, so are you saying I don't have a right to defend

   11   myself against you even up to the point of taking your life if

   12   you assault me?

   13           A      Mr. Williams, I don't know.     I don't deal in

   14   hypothetical situations.        If a law enforcement officer were to

   15   take action to arrest you and you didn't deem it necessary, you

   16   do not have the right to take that law enforcement officer's

   17   life.

   18           Q      And what law are you basing that on?

   19           A      Of what -- murder?

   20           Q      That wouldn't be murder.     I'm saying what law are

   21   you basing that on?

   22           A      I don't understand your question, sir.

   23           Q      The Supreme Court case --

   24                  MR. SORENSON:    Your Honor, I'm going to object

   25   again.      I just think we're getting very far afield here.




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 20 of 75   PageID #:
                                  11590
                                                                                20


    1                 THE COURT:   Okay.    So how is this related to what

    2   he's testified about that you made a statement to the group of

    3   homeowners in Ventura, California, which is what started their

    4   investigation of you?

    5                 THE DEFENDANT:    Right, 'cause he's saying that based

    6   on a statement that I made to a group of people at my

    7   seminar --

    8                 THE COURT:   Yeah.

    9                 THE DEFENDANT:    -- they deemed me a terrorist.

   10                 THE COURT:   Right.    So, okay.   So -- but that's not

   11   what's before us.     So if you want to ask him anything that he

   12   did in the investigation of you, you can do that.           But I think

   13   we're going far afield if we're talking about to what extent

   14   people can avail themselves in raising self-defense.            Does that

   15   make sense?

   16          So you can ask him what he did, what he knows, et cetera,

   17   with regard to you.

   18         Q       (BY THE DEFENDANT:)     Okay.   So because I made that

   19   statement, that somehow put me under your all radar --

   20         A       Yes, sir.

   21         Q       -- that I'm a violent man?

   22         A       Your criminal history indicated some degree of

   23   concern for us and specifically with traffic violations and

   24   traffic stops with local police officers as far as resisting

   25   arrest.    So, I mean, there are varying degrees of violence, but




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 21 of 75   PageID #:
                                  11591
                                                                                21


    1   you definitely concerned us, sir.

    2         Q      So you're saying that in my history, I have a

    3   criminal history that is violent toward police officers?

    4         A      You were booked, I believe, several times in your

    5   history for resisting officers.

    6         Q      With violence?

    7         A      I believe -- I don't have your criminal history in

    8   front of me, but I believe several of them were without

    9   violence.    They were resisting without violence.

   10         Q      Okay.   So I've protested, but it wasn't with

   11   violence?

   12         A      Yes, sir.

   13         Q      So it was without violence?

   14         A      Yes, sir.

   15         Q      So there's nothing in my history that says I'm a

   16   violent person?

   17         A      Yes, sir.

   18         Q      So -- 'cause you have access to my FBI file,

   19   correct?

   20         A      Your criminal history, yes, sir.

   21         Q      Okay.   So in my FBI file is there anything that's

   22   designated in there that I'm a threat to police officers in

   23   the --

   24         A      Yes, sir.    Like I stated before, the threats and the

   25   statements you made about taking police officers' lives was




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 22 of 75   PageID #:
                                  11592
                                                                                 22


    1   very concerning for the FBI.

    2          Q     So if I'da said if a man breaks in my house and I'ma

    3   protect my family --

    4                THE COURT:    Okay.   So I'm not going to let you do

    5   any hypotheticals 'cause that's not sort of what's before us

    6   now.   So if you want to talk about specifically what you said

    7   or didn't say to this group of homeowners, you can ask

    8   questions.    But he's not here to answer hypotheticals.          He's

    9   here to answer what he saw, heard, or did.

   10          Q     (BY THE DEFENDANT:)      Okay.   So you all -- so it's

   11   the policy of the FBI to label someone violent and a terrorist

   12   based on a statement that they've made to a audience where it

   13   was a hypothetical situation and it was a if this happens, then

   14   this will happen?     That's --

   15          A     No, sir, that's not our -- I mean, you -- what that

   16   statement prompted was one of many prompters to our beginning

   17   of our investigation of you and your activities in South

   18   Florida and basically throughout the country.

   19          Q     So --

   20          A     We didn't label you a terrorist or a violent person.

   21   I mean --

   22          Q     Well, that's in your -- so you seen my FBI report

   23   that you have on me, correct?

   24          A     I don't understand what your question is, sir.

   25          Q     Like the FBI report that you all have on me.          'Cause




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 23 of 75   PageID #:
                                  11593
                                                                                23


    1   you got the police report and then you have an FBI report.

    2         A       We have a case file.

    3         Q       You have a case file?

    4         A       Yes, sir.

    5         Q       So in my case file is there any indication in there

    6   that I am a violent man?

    7         A       No, sir.

    8         Q       So in my FBI file, it does not state for a law

    9   enforcement officer when he approaches me to proceed with

   10   caution and that I'm armed and dangerous?          That's not in the

   11   FBI report?

   12         A       I don't know the answer to that question, sir.

   13         Q       So once you get labeled a sovereign citizen, what is

   14   the normal FBI protocol as far as dealing with that American?

   15         A       Well, we would examine the situation and the facts

   16   and the subject and make a determination whether or not an

   17   investigation of that person should ensue.

   18         Q       So have anyone ever charged me of being violent

   19   toward them in your investigation?

   20         A       Your criminal history, sir, I don't believe so.

   21         Q       So I'm not a violent person in your criminal

   22   history -- with my criminal history, but you all are

   23   surveillancing me as if I am; is that correct?

   24         A       Yes, sir.

   25         Q       And that was based on a statement that I made which




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 24 of 75   PageID #:
                                  11594
                                                                                    24


    1   it was actually, if you was at the seminar, it was based on a

    2   Supreme Court case.      Did you --

    3                MR. SORENSON:     Objection, Your Honor.

    4                THE COURT:    Okay.   You can ask him if he knows what

    5   you said.

    6                THE DEFENDANT:     Okay.

    7                THE COURT:    Yeah.

    8         Q      (BY THE DEFENDANT:)        At the seminar --

    9         A      Yes, sir.

   10         Q      -- did you hear the whole statement what I said and

   11   the Supreme Court ruling that I quoted before I made that

   12   statement?

   13         A      No, sir.

   14         Q      Okay.    So you're not familiar with the affidavit

   15   that I sent to your office in Miami regarding resisting an

   16   unlawful arrest of an officer?        You not --

   17         A      I believe you sent several letters, specifically to

   18   our Special Agent in charge, to our office certified mail.              I

   19   don't have the letters in front of me.         I believe you made

   20   several statements about, you know, various topics, sir.

   21         Q      Right.    So would it be normal if someone -- say, I

   22   sent you a letter and said, "Agent Lavelle, if you put your

   23   hands on me, I'm going to kill you," would that be something

   24   that you would file charges on?

   25         A      No, sir.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 25 of 75    PageID #:
                                  11595
                                                                                   25


    1         Q      So I can write you a letter and tell you, "I'ma kill

    2   you if you put your hands on me," and that's okay as an

    3   official?

    4                MR. SORENSON:     Your Honor, again, objection on

    5   relevance grounds.      This is a mortgage fraud case.         We're way

    6   out of the --

    7                THE DEFENDANT:     Just to deal --

    8                THE COURT:    So I have to sustain the objection.            So

    9   you can ask him questions about his investigation of you and

   10   how it relates to the charges against you in the District of

   11   Hawaii, but we're wasting time and we're going far afield.                So

   12   ask another question.

   13         Q      (BY THE DEFENDANT:)      Okay.   When I was arrested by

   14   the Broward sheriff office, why were you there?             I know what

   15   they were there 'cause what they charged me with.            But why

   16   would the FBI be there when they arrested me?

   17         A      You were currently under investigation by our

   18   office.

   19         Q      Okay.   And so you saw them take my badge, my

   20   handcuff, and my ID when I got off the plane, correct?

   21         A      I saw that you were taken into custody and I saw the

   22   badge and the handcuff and the ID on your person.            And then

   23   later at the Broward sheriff's office, I saw one of the

   24   exhibits that were put up before here, the series of documents

   25   and everything that we've talked about.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 26 of 75   PageID #:
                                  11596
                                                                                26


    1         Q      Okay.   Did the Broward County sheriff's office

    2   charge me with impersonation of a police officer?

    3         A      No, sir.

    4         Q      Did the FBI charge me with impersonation of a police

    5   officer?

    6         A      No, sir.

    7         Q      Did Broward County sheriff's office charge me with

    8   carrying a fake ID?

    9         A      No, sir.

   10         Q      Did the FBI charge me with carrying a fake ID?

   11         A      No, sir.

   12         Q      Did Broward County charge me with carrying

   13   handcuffs?

   14         A      No, sir.

   15         Q      Did the FBI charge me with carrying fake handcuffs

   16   or handcuffs?

   17         A      No, sir.

   18         Q      Is it a crime for a citizen to have their own

   19   handcuffs?

   20         A      No.

   21         Q      Is it a crime for the citizen to go through TSA when

   22   it's been approved by TSA to fly on an airplane with those

   23   handcuffs?

   24         A      It is not.

   25         Q      Is it a crime if it's been cleared through TSA to




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 27 of 75   PageID #:
                                  11597
                                                                                27


    1   actually wear a sovereign peace officer badge on a plane?

    2         A      I don't believe so.

    3         Q      And did you call the Davidson Sheriff County Office

    4   in Nashville to ask why they were the one to tell me how to get

    5   a -- obtain a sovereign peace officer badge?

    6         A      I don't recall.

    7         Q      Did you call the law enforcement agency that

    8   actually created the sovereign peace officer badge for me?

    9         A      Not to my recollection.

   10         Q      Do you know how long I've had this sovereign peace

   11   officer badge?

   12         A      No, sir.

   13         Q      And what was the reason that the FBI confiscated my

   14   Lexus in Miami?

   15         A      We applied for a search warrant for documents and

   16   electronics that were inside.

   17         Q      And what was the probable cause for that?

   18         A      We had probable cause that evidence existed inside

   19   the Lexus in the computers and hard drives that were in there

   20   basically contained evidence of mortgage fraud documents.

   21         Q      And who notified you that I may have been committing

   22   mortgage fraud in Florida?

   23         A      Who notified me?

   24         Q      Yes.   'Cause you would have someone who would have

   25   to notify you and then you would investigate it, right?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 28 of 75   PageID #:
                                  11598
                                                                                28


    1         A      Well, I mean, when we began our investigation, it

    2   didn't take long for us to realize there were several websites

    3   attributed to you, U.S. Common Law and Mortgage Enterprise

    4   Investments, where we saw a mortgage reduction scheme and we

    5   believed you were engaged in activity in mortgage fraud.

    6         Q      So you based it on just going to my website and

    7   looking at a website?

    8         A      Well, that and talking to homeowners in South

    9   Florida.    And basically it was our understanding that you were

   10   engaged in mortgage fraud.

   11         Q      So you spoke with homeowners.       Can you tell me

   12   exactly or just give me an approximate number how many

   13   homeowners did you all interview in Florida that were my

   14   clients?

   15         A      I believe the number was around 15, sir.

   16         Q      So about 15.     Do you know around approximately how

   17   many clients total I have in Florida?

   18         A      No, sir.

   19         Q      Did you just interview the clients that are in

   20   Miami-Dade or did you interview clients in other counties?

   21         A      I believe we tried to focus on the Southern

   22   District, so it would include Dade and Broward counties.

   23         Q      So you didn't interview any other clients in any of

   24   the upper counties like West Palm Beach or anything like that?

   25         A      My specific office, we may have.        I can't recall --




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 29 of 75   PageID #:
                                  11599
                                                                                29


    1   cut leaves which is basically we ask other offices to conduct

    2   interviews on our behalf, but I can't recall anything in any

    3   other counties within Florida.

    4         Q      And you personally interviewed a lot of these

    5   clients?

    6         A      I did.

    7         Q      And do you remember one client named Donna

    8   Hickenbottom?

    9         A      I do.

   10         Q      And what color is she?      What's her nationality?

   11         A      She's white.

   12         Q      She's white.     And in your investigation, what was

   13   her relation toward me and my company?

   14         A      She worked for you during a period of time and I

   15   believe she was in a relationship with you.

   16         Q      So she worked for me.      In your investigation, did

   17   you see where she would file some of the documents like in the

   18   county and things like that?

   19         A      Within the clerk's office, yes, sir.

   20         Q      And so you are familiar that before she came to work

   21   with me that she was a client?        Are you familiar with that?

   22         A      Yes, sir.

   23         Q      Okay.    So -- so you're aware that I would go to

   24   court with her and assist her?

   25         A      Yes, sir.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 30 of 75   PageID #:
                                  11600
                                                                                30


    1         Q      In fighting on foreclosures?

    2         A      Yes, sir.

    3         Q      Okay.   Now, when you interviewed her, did she say

    4   that she felt like I defrauded her or was defrauding her

    5   or -- when you interviewed her?

    6         A      Her interview was a long time ago.        I don't believe

    7   she said that she was being defrauded by you because of various

    8   reasons.

    9         Q      So any of the other homeowners in Florida that you

   10   interviewed, did any of them call your office or come by your

   11   office and make a complaint against me?

   12         A      No, sir.

   13         Q      When you visited them, did they make a complaint

   14   after you visited them and say, Hey, this guy wronged us; he

   15   did something fraudulent, or, He didn't do what he promised he

   16   said he was going to do for us?        Did any of them make that

   17   statement to you?

   18         A      Yes, sir.

   19         Q      Which one made that statement to you?

   20         A      Hmm, the homeowners that come to mind are Shirley

   21   Callington and Consuelo Garcia are the two that come to mind.

   22         Q      Them two said I didn't do what I said I was going to

   23   do?

   24         A      Yes, sir.

   25         Q      And you have -- did you take a statement from them?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 31 of 75   PageID #:
                                  11601
                                                                                  31


    1          A      I did.

    2          Q      And do you have that copy of that statement?

    3          A      Do I have it with me?     No, sir.

    4          Q      Okay.    So those are the only two that you said made

    5   a complaint against me?

    6          A      I specifically remember them basically saying that

    7   they -- that they gave you money and your promise to reduce

    8   their mortgages by 50 percent and that promise was never

    9   upheld.

   10          Q      And did they ask -- did they tell you why I couldn't

   11   fulfill that promise?

   12          A      No, they didn't.

   13          Q      Okay.    Don't you know why I couldn't fulfill that

   14   promise?

   15          A      I believe I know why, yes, sir.

   16          Q      Because I was incarcerated 'cause you all

   17   incarcerated me?

   18          A      That was not the answer I was going to give you,

   19   sir.

   20          Q      Well, are you aware that I was incarcerated in 2013

   21   for a rape and child molestation falsely?

   22          A      Yes, sir.    It was out of state of Florida.       Was it

   23   at Georgia?

   24          Q      Right.

   25          A      Yes, sir.




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 32 of 75   PageID #:
                                  11602
                                                                                32


    1         Q      So you're aware that the FBI is the one that tried

    2   to fake my fingerprints to make me the perpetrator of that

    3   crime?

    4         A      No, sir.

    5         Q      You weren't aware of that?

    6         A      No, sir, I wasn't.

    7         Q      So you didn't see the extradition video that's up on

    8   YouTube?

    9         A      No.     I'm sorry.

   10         Q      So during my incarceration, would it be fair to say

   11   that I couldn't protect the homeowners 'cause I was

   12   incarcerated during that time, so I couldn't service them

   13   'cause I was obviously locked up fighting my criminal charge?

   14         A      I would not agree with that statement.

   15         Q      Okay.    So if I'm locked up, how would I be able to

   16   go to court and still defend their property rights if I'm

   17   fighting my criminal case in a whole different state?

   18         A      Sir, you're not licensed to practice law or licensed

   19   mortgage broker, so I don't know how you would have the ability

   20   or the rights to reduce somebody's mortgage by 50 percent.

   21         Q      Okay.    So now you say I'm not a licensed mortgage

   22   broker?

   23         A      Yes, sir.

   24         Q      Did Broward initially charge me with unlicensed

   25   mortgage broker charge?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 33 of 75   PageID #:
                                  11603
                                                                                33


    1         A      The initial charges, I can't recall.

    2         Q      So did the FBI charge me with unlicensed mortgage

    3   broker?

    4         A      In the Southern District, no, sir.

    5         Q      In any district in Florida?

    6         A      Not to my recollection, sir.

    7         Q      And in your investigation, you -- what would the

    8   specific federal charges that you were investigating me for

    9   that you felt you had probable cause that my business was

   10   committing in Florida?

   11         A      The specific charges would have been mail, wire, and

   12   mortgage fraud for the Southern District.          Excuse me.

   13         Q      So mail, wire, and mortgage fraud.

   14         A      Yes, sir.

   15         Q      And did you all ever charge me with mail, wire, and

   16   mortgage fraud in Florida?

   17         A      No, sir.

   18         Q      Did you all receive any statements from any clients

   19   that was written to your office stating that I committed fraud

   20   against them, that I scammed them or defrauded them?

   21         A      No, sir.

   22         Q      And in your investigation, you found out that I got

   23   offices in multiple states, correct?

   24         A      Yes, sir.

   25         Q      And do you know what those states were?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 34 of 75   PageID #:
                                  11604
                                                                                34


    1         A      As specifically off the top of my head, Hawaii,

    2   here, and California, and perhaps Tennessee.

    3         Q      What about Texas?

    4         A      Yes, sir, Texas.

    5         Q      Were you one of the agents that searched my mom's

    6   home, took her computer, took the files out of her home office?

    7         A      I was present, yes, sir.

    8         Q      Okay.   So you know I had a office in Texas.         Now, in

    9   your investigation in your collaboration with the Texas FBI

   10   office, how many clients in Texas filed charges against me, my

   11   company, or my mother for fraud?

   12         A      I don't recall, sir.

   13         Q      You don't recall or you don't recall there's any?

   14         A      I don't recall that there's any.

   15         Q      In California, were you in contact with the FBI

   16   agent or office there?

   17         A      Yes, sir, for specifically for the Ventura mortgage

   18   event.

   19         Q      Okay.   So of all my clients in California that I

   20   have, how many clients in California filed any charges against

   21   me or made a complaint against me or my company for mortgage

   22   fraud or scamming them or anything like that?

   23                MR. SORENSON:     Your Honor, I'm going to object

   24   because he keeps saying how many people filed charges and I

   25   think that assumes some kind of legal conclusion.           And it




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 35 of 75   PageID #:
                                  11605
                                                                                35


    1   infers that people filed charges.          We just object to the form

    2   of the question.

    3                  THE COURT:     All right.   Overruled.

    4          Okay.    If you understand the question, you can answer it.

    5                  THE WITNESS:    Okay.   No -- no victims in California,

    6   to my knowledge and recollection.

    7         Q        (BY THE DEFENDANT:)     Okay.   And so you know that

    8   upon your investigation, I also have an office in Tennessee,

    9   correct?

   10         A        Yes, sir.

   11         Q        And you know I been -- you know how long I been in

   12   Tennessee?     Do you know about the time frame I was in Tennessee

   13   before I came to the other states?

   14         A        Yes, sir, I was aware of that.

   15         Q        Okay.   So you know I was in Tennessee around 2009 --

   16   since 2009?

   17         A        Perhaps, yes, sir.

   18         Q        Okay.   And so you're aware that the FBI office in

   19   Nashville also did the same thing that you all did in Florida

   20   and had my mortgage company and my common law office under

   21   investigation, federal investigation?          You're aware of that

   22   too, correct?

   23         A        Yes, sir, I was.

   24         Q        Okay.   And are you aware that one of your agents --

   25   fellow agents named Joe Craig was calling around my clients and




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 36 of 75   PageID #:
                                  11606
                                                                                  36


    1   telling them that I'm a crook, I'm a fraud, I'm not a real

    2   minister?    Are you aware that he was doing that?

    3         A      No, sir.

    4         Q      Did you see the YouTube video that I posted of this

    5   confrontation with that FBI office, confronting about them

    6   defaming my character and slandering my name, saying I'm a

    7   crook, saying my mortgage company is fraudulent?            Did you get

    8   to view that video that's on YouTube?

    9         A      I don't recall viewing that video, sir.

   10         Q      In your communication with the Nashville office, did

   11   they tell you that they ever filed any charges since 2009

   12   against me, my company, or any of my employees for mortgage

   13   fraud, mail fraud, wire fraud, bank fraud, or money laundering?

   14         A      They did not file charges.

   15         Q      Okay.   So in your investigation, the only state

   16   that's ever filed any charges, federal charges against me, is

   17   the state of Hawaii; is that correct?

   18         A      Yes, sir.

   19         Q      Okay.   And are you aware of the federal lawsuit that

   20   I had previously filed against you and Agent Crawley?

   21         A      A federal lawsuit?

   22         Q      Yes, in 2014 and 2016.

   23         A      Well, we didn't know each other, I believe, in 2014,

   24   but I was not aware that you had a federal lawsuit against me.

   25         Q      So you was never served at your office that federal




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 37 of 75   PageID #:
                                  11607
                                                                                 37


    1   lawsuit?

    2         A      No, sir.

    3         Q      And in Florida, who told you that I was committing

    4   these -- or possibly committing these federal crimes?            Like,

    5   did you get an anonymous tip?        Or did a client come by and say,

    6   Hey, this guy's going this?

    7         A      No, sir.    As I said before, it was just basically we

    8   viewed your website and Common Law Office of America and your

    9   status as a private attorney general, Mortgage Enterprise

   10   Investments; it seemed pretty clear to us what was going on

   11   from viewing the websites that were attributed to you.

   12         Q      So you can tell from a website whether somebody's

   13   committing a crime or not?

   14         A      No, you can't.     It's a part of an investigation,

   15   it's a piece of evidence.

   16                THE DEFENDANT:     Can I get the government exhibit of

   17   my badge and handcuffs?      I don't know what number that was.

   18                THE COURT:    The photograph?

   19                THE DEFENDANT:     Yeah, the photograph.

   20                THE COURT:    I believe that's 604.

   21                THE DEFENDANT:     That's 604.    Now, he's going to have

   22   to actually get the actual ID so he can look at 'cause it don't

   23   have a picture on the back side of it on here.          But I want him

   24   to look at the back side of the --

   25                THE COURT:    Is that still up with you?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 38 of 75   PageID #:
                                  11608
                                                                                 38


    1                THE DEFENDANT:     The ID.

    2                THE COURT:    Yeah.     So is that the badge or the ID?

    3                THE DEFENDANT:     The ID.

    4                THE COURT:    The ID.     So that's 505.   Do you want him

    5   to look at that?

    6                THE DEFENDANT:     Yes.

    7                THE COURT:    Okay.

    8         Q      (BY THE DEFENDANT:)       On the back of the ID, what

    9   does it say at the top?      What's written at the top?

   10         A      "U.S. Congress codified the private attorney general

   11   principal into law with the enactment of the Civil Rights

   12   Attorney's Fees Award Act of 1976, 42 U.S.C., 1988."

   13         Q      And what else is written on there?

   14         A      "Senate report No. 94-9011."

   15         Q      Does anywhere on there say FBI number on there?            Do

   16   you see where it says, Do not detain --

   17         A      "Do not detain.       Do not arrest.   FBI number."

   18         Q      Okay.   And can you identify if that's the real FBI

   19   number that you all have for me?

   20         A      I cannot.

   21         Q      You cannot verify it?

   22         A      I don't have your FBI number memorized, sir.

   23         Q      You all don't have it --

   24         A      Memorized, no, sir.

   25         Q      So if I went to the FBI office and I handed you that




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 39 of 75   PageID #:
                                  11609
                                                                                39


    1   ID, would you let me in the FBI office with that ID?

    2           A       No, sir.

    3           Q       You wouldn't?

    4           A       No, sir.

    5           Q       So if your other colleagues and your superiors let

    6   me in with that ID, would you say they were breaking the law or

    7   breaking your policy?

    8           A       I would say it would be a lapse in judgment on their

    9   part.       Perhaps, you know, this identification badge seems to

   10   look legitimate when it's not.        So maybe if they were to

   11   inspect it more closely, they would realize that it's a

   12   fabrication.

   13           Q       So -- so you're saying that your office -- your

   14   colleagues, your FBI colleagues are incompetent?

   15           A       No, sir.

   16           Q       So they don't understand if a ID that's been handed

   17   to them is valid or not?

   18           A       I'm not sure of your question, sir.

   19           Q       You don't understand the question?

   20           A       No, sir.

   21                   THE COURT:   No.   So he's answered that if colleagues

   22   did allow entrance using such an ID badge, he would question

   23   their judgment.       So ask another question.     Move on.

   24           Q       (BY THE DEFENDANT:)   So you would question one

   25   agent's judgment or all agents' judgments?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 40 of 75    PageID #:
                                  11610
                                                                                      40


    1                   THE COURT:    For what?

    2                   THE DEFENDANT:      For letting me in with that ID,

    3   'cause it's not just one.

    4                   THE COURT:    Well, that's assuming facts not in

    5   evidence 'cause we don't know that that ever happened.

    6           Second is that he's already answered that question.              He

    7   would -- he would question their judgment if they allowed

    8   entrance with a badge like that.           He's already testified to

    9   that, so ask him another question.

   10           Q       (BY THE DEFENDANT:)       Okay.   So you have a training

   11   that's superior to your colleagues that you can identify what's

   12   fake and they can't?

   13           A       No, sir.

   14           Q       So you all have the same training, so if you would

   15   identify something as fake, one of your colleagues most likely

   16   be able to identify something as fake, correct?

   17           A       We do not get fake identification badge training, if

   18   that was your question.

   19           Q       Okay.   So in order for me to come to the Miami

   20   office, which I did.         I came --

   21                   THE COURT:    Okay.    You can't testify with regard to

   22   that.       That's not something he has personal knowledge.        So you

   23   need to ask a question in a different area.

   24           Q       (BY THE DEFENDANT:)       But if I came to the office --

   25                   THE COURT:    No.     He did not go -- see you come into




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 41 of 75   PageID #:
                                  11611
                                                                                  41


    1   any FBI office.      So he can only testify what he saw, what he

    2   did, what he told people, what he heard.

    3           So you can't give him a hypothetical, If you did this,

    4   then what would you do?      Okay?

    5           So you need to ask him a question about his investigation

    6   or what he saw with regard to you at the airport or any other

    7   place.

    8           Q      (BY THE DEFENDANT:)    So if you're asserting that the

    9   ID is fake, why didn't you charge me with carrying a fake

   10   federal ID and I have a FBI number on there?

   11           A      Well, I -- I don't know the specific United States

   12   Code for fake ID.      I'm not exactly sure the violation.        I have

   13   some recollection of using a false federal credentials for

   14   monetary gain, but the decision of prosecution over a fake ID

   15   was not made by me.

   16           Q      So you're saying that it's fake, but I haven't been

   17   charged with it in any jurisdiction, whether it was state

   18   or --

   19                  THE COURT:   Well, again, you can't testify.       So he

   20   can just tell you what he did, and what he's telling you is

   21   that he's not responsible for deciding what criminal charges to

   22   bring.      He does the investigation and then he turns it over to

   23   the U.S. Attorneys.

   24           So ask him a question about what he did or didn't do.

   25           Q      (BY THE DEFENDANT:)    Okay.   So when you completed




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 42 of 75   PageID #:
                                  11612
                                                                                42


    1   your investigation with -- how many other agents did you

    2   investigate me with in Florida?

    3         A      The other agents -- there was -- I mean, our squad,

    4   my squad has approximately seven special agents.            I was the

    5   lead case agent for your investigation.

    6         Q      And that was for mortgage fraud?

    7         A      No.     I was assigned to the domestic terrorism squad

    8   at that time, sir.

    9         Q      Okay.    So when did -- where did the mortgage fraud

   10   come in?

   11         A      Well, there was a -- what we call a parallel

   12   investigation for mortgage fraud activities that was run of the

   13   Miami division's mortgage fraud squad, and my squad tried to

   14   focus on if there was any threats of basically force or

   15   violence of yourself.

   16         Q      So you assessed that I was violent?

   17         A      No, sir.

   18         Q      So at the conclusion of your investigation, your

   19   office declined prosecution, correct?

   20         A      Not my office.     The U.S. Attorney's Office, sir.

   21         Q      Well, the U.S. Attorney's Office in Florida declined

   22   prosecution?

   23         A      Yes, sir.

   24         Q      Your office also declined -- can I show him this

   25   Miami office report?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 43 of 75   PageID #:
                                  11613
                                                                                    43


    1                THE COURT:    So that's -- that's his report?

    2                THE DEFENDANT:      This is from -- it was drafted by --

    3                THE COURT:    Well, is it an exhibit?

    4                THE DEFENDANT:      Yes, it's an exhibit, Exhibit 2137.

    5                THE COURT:    Okay.    So we'll put that in front of him

    6   and then you can ask him, without reading the contents, if he

    7   recognizes it.

    8                THE DEFENDANT:      Okay.

    9                MR. ISAACSON:     It's a new exhibit.

   10                THE COURTROOM MANAGER:      Your Honor, it's not here.

   11                MR. ISAACSON:     It's a new exhibit.

   12                THE COURT:    Oh.

   13                MR. SORENSON:     It has not been introduced, Your

   14   Honor.

   15                THE COURT:    I know it hasn't been received.        But do

   16   you have a copy of it?

   17                THE DEFENDANT:      Yes, right here.

   18                THE COURT:    Mr. Sorenson?

   19                MR. SORENSON:     We have a copy, I believe.

   20                THE COURT:    So --

   21                MR. SORENSON:     I'm sorry.    We don't have one.         I

   22   thought it was in our books 'cause it has a number on it.

   23                MR. ISAACSON:     We showed it to you.

   24                MR. SORENSON:     Not drafted by the witness, Your

   25   Honor.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 44 of 75     PageID #:
                                  11614
                                                                                  44


    1                 THE COURT:     Okay.    So do you have any objection to

    2   the witness being shown the document --

    3                 MR. SORENSON:    No.

    4                 THE COURT:     -- see if he recollects it?

    5                 MR. SORENSON:    Not to refresh recollection, but --

    6                 THE COURT:     Okay.    So why don't you give a copy to

    7   Ms. Elkington and we will put that in front of the -- not

    8   we -- she will put that in front of the witness.

    9          So, Agent Lavelle, do you recognize this document?

   10         Q       (BY THE DEFENDANT:)          Is that an authentic --

   11                 THE COURT:     No.     I'm sorry.     I asked him a question,

   12   so wait.    Wait.

   13                 THE DEFENDANT:       Okay.

   14                 THE COURT:     I'm just asking if he recognizes it.

   15                 THE WITNESS:     I recognize it as a FBI document, yes,

   16   Your Honor.

   17                 THE COURT:     All right.       So ask him a question about

   18   it.

   19         Q       (BY THE DEFENDANT:)          Okay.   And are you familiar

   20   with the Agent Leonard Fuella?          How you pronounce that?

   21   Fuella?

   22         A       He's a -- he would be a supervisor of the squad of

   23   mortgage fraud with the Miami division.

   24         Q       Okay.   So is he your direct supervisor or he just a

   25   supervisor?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 45 of 75   PageID #:
                                  11615
                                                                                45


    1         A      He is a supervisor of the mortgage fraud squad and I

    2   was not on that squad.

    3         Q      Okay.   And it was his determination --

    4                MR. SORENSON:     Objection, Your Honor.       I think he's

    5   about to tell what the content of this is.

    6                THE DEFENDANT:     No.     I'm asking him a question.

    7                THE COURT:     Right, no.     So -- so let me just ask a

    8   question.

    9          So, Agent Lavelle, are you -- were you involved at all in

   10   whatever the subject is of that document?          Did you have input?

   11   Did you participate in making --

   12                THE WITNESS:     I did not participate in making this

   13   document, but the declination of the U.S. Attorney's Office for

   14   prosecution was made for a variety of reasons, if that's what

   15   we're getting at.

   16                THE COURT:     Okay.     So you can ask him -- he

   17   obviously knows that the U.S. Attorney's Office for that

   18   district for Florida declined prosecution.

   19                THE DEFENDANT:     Okay.

   20                THE COURT:     So do you want to ask him about that?

   21   But this document, he didn't produce it, and, you know, he

   22   didn't participate in direct input.         It's a different division.

   23                THE DEFENDANT:     Okay.

   24                THE COURT:     But he knows that they declined

   25   prosecution.     That seems to be your point.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 46 of 75    PageID #:
                                  11616
                                                                                   46


    1                  THE DEFENDANT:     Okay.

    2                  THE COURT:   So you can ask him a question about

    3   that.

    4                  THE DEFENDANT:     Okay.    Can I have this published?

    5                  THE COURT:   No.

    6                  THE DEFENDANT:     To --

    7                  THE COURT:   No.

    8                  THE DEFENDANT:     -- into evidence?

    9                  THE COURT:   'Cause he can't authenticate it.        But

   10   you can ask him about the subject of that, which is your point,

   11   right?      That they declined prosecution?

   12                  THE DEFENDANT:     Right.

   13           Q      (BY THE DEFENDANT:)        Did you talk to any agents in

   14   the New York office about my office in New York?

   15           A      I don't recall.

   16           Q      Did you talk to any agents in Illinois about my

   17   office in Illinois?

   18           A      I don't recall.

   19                  THE DEFENDANT:     Okay.    I don't have no more

   20   questions.

   21                  THE COURT:   All right.       Thank you.

   22                  MR. SORENSON:    I have some redirect and cross, Your

   23   Honor, but I won't be long.

   24                  THE COURT:   All right.       Very good.   You got 6 more

   25   minutes.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 47 of 75   PageID #:
                                  11617
                                                                                  47


    1                             REDIRECT EXAMINATION

    2   BY MR. SORENSON:

    3           Q    Special Agent Lavelle, you testified on direct exam

    4   with respect to the idea or concept of other states filing

    5   charges.    Do you remember that?

    6           A    Yes, sir.

    7           Q    I think the question might have been something like,

    8   So Hawaii's the only state that's ever filed charges.            Do you

    9   remember that question?

   10           A    Federal charges, yes, sir.

   11           Q    Okay.   Well, you didn't say federal charges at the

   12   time.

   13           A    I believe the question was federal charges.

   14           Q    Okay.   Were there charges filed in any other state?

   15           A    Yes, sir.

   16           Q    What charges were filed in another state?

   17           A    In the state of Florida --

   18                THE DEFENDANT:     Objection.    Beyond the scope.

   19                THE COURT:    All right.    Overruled.    You asked him

   20   about charges filed in other areas, so opened the door.

   21           All right.   So the question -- you can finish your answer.

   22           Q    (BY MR. SORENSON:)      Do you have personal knowledge

   23   of other charges being filed?

   24           A    Yes, sir.

   25           Q    And did you, in fact, testify at a trial where other




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 48 of 75   PageID #:
                                  11618
                                                                                48


    1   charges were litigated?

    2         A      Yes, sir.

    3         Q      And who were those charges filed against?

    4         A      Anthony Troy Williams.

    5         Q      And do you recall what those charges were?

    6         A      They were grand theft and filing false documents and

    7   I believe identity theft.

    8         Q      Are you familiar with the circumstances under which

    9   the grand theft charges were brought?

   10         A      Yes, sir.

   11         Q      Were they related to mortgage fraud?

   12         A      Yes, sir.

   13         Q      Were they related to his -- his mortgage fraud -- or

   14   mortgage reduction plan as you've described it?

   15         A      Yes, sir.

   16         Q      And was it this plan to reduce mortgages by

   17   one-half?

   18         A      Yes, sir.

   19         Q      And -- and -- but in Florida, the state of

   20   Florida -- was it Broward County?

   21         A      Yes, sir.

   22         Q      He was charged with grand theft based on that; is

   23   that correct?

   24         A      Yes, sir.

   25                THE DEFENDANT:     Objection.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 49 of 75   PageID #:
                                  11619
                                                                                     49


    1         Q        (BY MR. SORENSON:)    Did the victims --

    2                  THE COURT:    Wait.   I'm sorry.   So your objection is?

    3                  THE DEFENDANT:    Improper impeachment by Rule 609.

    4                  THE COURT:    All right.   So you opened the door with

    5   regard to charges being brought on the mortgage-related.                So

    6   I'm going to overrule on that basis.

    7         Q        (BY MR. SORENSON:)    Mr. Williams also asked you a

    8   lot of questions about people complaining about him; is that

    9   correct?

   10         A        Yes, he did, sir.

   11         Q        And were there homeowners involved with respect to

   12   those grand theft charges?

   13         A        There were.

   14         Q        And did they have complaints?

   15         A        They testified about Mr. Williams's activities in

   16   mortgage.

   17                  THE DEFENDANT:    Objection.   Hearsay.

   18                  THE COURT:    All right.   Overruled.

   19          Okay.    Next.

   20         Q        (BY MR. SORENSON:)    And did they testify that he had

   21   offered them this same scheme to --

   22                  THE DEFENDANT:    Objection.   That's leading and

   23   hearsay.

   24                  THE COURT:    Okay.   Sustained.

   25         Q        (BY MR. SORENSON:)    What did they testify about?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 50 of 75   PageID #:
                                  11620
                                                                                 50


    1         A       They testified about Mr. Williams acting as a

    2   private attorney general and being able to reduce their --

    3                 THE DEFENDANT:    Objection.    Again, hearsay and

    4   that's not what they testified.

    5                 THE COURT:     Okay.   Well, you didn't object to the

    6   question.     He already began his answer, so next question.

    7         Q       (BY MR. SORENSON:)     Is -- can he finish the answer,

    8   Your Honor?

    9                 THE COURT:     No, 'cause it is hearsay.      So ask him

   10   another question.       But his answer to that point will stand.

   11         Q       (BY MR. SORENSON:)     Okay.   So -- and you testified

   12   in this trial yourself; is that correct?

   13         A       I did, sir.

   14         Q       And are you familiar with what happened in that

   15   trial?

   16         A       I am.

   17         Q       And what happened?

   18         A       Mr. Williams was found guilty.

   19         Q       Was Mr. Williams seated here in courtroom -- the

   20   courtroom today convicted of grand theft there?

   21         A       Yes, he was.

   22         Q       All right.     And was he also charged any time in

   23   Florida with the unauthorized practice of law?

   24         A       He was.

   25         Q       And do you know what that was related to?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 51 of 75   PageID #:
                                  11621
                                                                                51


    1         A      It was related to him -- his activities of

    2   pretending to be a board certified -- a Florida bar certified

    3   attorney.

    4         Q      Okay.     And was it in the context of representing

    5   people?

    6         A      Yes, sir.

    7         Q      And was that in court proceedings?

    8         A      It was.

    9         Q      What types of court proceedings?        Do you know?

   10         A      Foreclosure proceedings.

   11         Q      Do you know how many counts he was convicted of with

   12   the unauthorized practice of law?

   13         A      I don't recall.

   14                THE DEFENDANT:     Improper 609.

   15                THE COURT:     All right.   Overruled.

   16         Q      (BY MR. SORENSON:)      Are you familiar with whether he

   17   was convicted?

   18         A      Sir, there were actually several trials for

   19   Mr. Williams.     One trial I believe resulted -- it was a hung

   20   jury and then there was a second trial.         So I don't have all

   21   those charges.

   22         Q      All right.     If you don't know for sure, don't

   23   testify to it, okay?

   24         A      All right.

   25         Q      But was he charged with the unauthorized practice of




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 52 of 75   PageID #:
                                  11622
                                                                                52


    1   law?

    2           A       He was, yes, sir.

    3           Q       And was he convicted of grand theft in Florida?

    4           A       He was.

    5           Q       Was that in Broward County, Florida?

    6           A       It was.

    7           Q       And was that related to a mortgage reduction --

    8           A       It was, yes, sir.

    9           Q       -- operation?

   10           A       Yes, sir.

   11                   MR. SORENSON:    Thank you, Your Honor.     That's all I

   12   have.

   13                   THE COURT:   All right.    Do you have any other

   14   questions?

   15                   THE DEFENDANT:    Yes.

   16                   THE COURT:   Okay.   We have literally one minute

   17   left.       So I promised them that I would finish by 2:00.

   18                   THE DEFENDANT:    May I start tomorrow then?

   19                   THE COURT:   So, well -- so if you can come up to the

   20   microphone.      How many -- how much more?     'Cause you --

   21                   THE DEFENDANT:    It's going to be --

   22                   THE COURT:   -- would have had the right --

   23                   THE DEFENDANT:    It's going to be more than one

   24   minute 'cause he opened up the --

   25                   THE COURT:   Understood.   So it'd be more than five




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 53 of 75   PageID #:
                                  11623
                                                                                53


    1   minutes?

    2                THE DEFENDANT:     Yes.

    3                THE COURT:     All right.     Then I'm going to excuse the

    4   jury.

    5           All right.   So, ladies and gentlemen, I'm going to excuse

    6   you for the day.     As I promised you at the beginning, you'll be

    7   released by 2 o'clock and it is 2 o'clock.

    8           So please leave your things behind with regard to the iPad

    9   and your notebook.      Of course, don't discuss the case with

   10   anyone or allow anyone to discuss it with you.          Don't research,

   11   Google, or otherwise investigate any of the witnesses or

   12   issues.    And, of course, don't engage in any social media and

   13   don't read, listen to, or watch any media account, should there

   14   be any.

   15           I wish you a very good evening on behalf of Mr. Williams

   16   and all of us here.      You are excused for the day.

   17           Please rise for the jury.

   18                (Open court out of the presence of the jury.)

   19                THE COURT:     All right.     The record will reflect that

   20   the jury's no longer present.        Present are the witness and the

   21   attorneys and Mr. Williams.

   22           I apologize, Agent Lavelle; you're going to have to come

   23   back tomorrow morning.

   24                THE WITNESS:     It's okay.

   25                THE COURT:     Part of the job.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 54 of 75    PageID #:
                                  11624
                                                                                      54


    1                   THE WITNESS:     Thank you.

    2                   THE COURT:     You're excused for today.     Please don't

    3   talk to anybody about your testimony or until the completion of

    4   your testimony.

    5           Okay.    So any issues that we need to take up before we --

    6                   THE DEFENDANT:    Yes.

    7                   THE COURT:     What is it, Mr. Williams?

    8                   THE DEFENDANT:    Do I have to wait till he leave

    9   or --

   10                   THE COURT:     Yes, that's a good idea.

   11           All right.    The record will reflect that Agent Lavelle's

   12   no longer in the courtroom.

   13           Mr. Williams.

   14                   THE DEFENDANT:    Yeah.   I asked him about federal

   15   charges.    I didn't ask him about state charges.           Since he

   16   brought up those state charges, I have the trial transcript for

   17   the whole trial 'cause he just lied on the stand and said that

   18   it was for mortgage reduction and that's not what the trial was

   19   about.

   20                   THE COURT:     Well, you can -- you can try to impeach

   21   him if he gave a statement under oath in the transcript.                 If

   22   it's just -- he didn't testify at it, then you can't confront

   23   him with other people's testimony.

   24                   THE DEFENDANT:    But, no, he -- what he stated, he

   25   stated that the trial was about mortgage fraud and that was not




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 55 of 75   PageID #:
                                  11625
                                                                                55


    1   the trial -- what the trial about.

    2                THE COURT:    Okay.    And you can ask him about that

    3   and confront him with that, like, with it.          I'm not going to

    4   put the entire trial transcript in evidence because the

    5   majority of that's going to be irrelevant, but you can show him

    6   and ask him to review a part of it or whatever and, you know,

    7   Does that refresh your recollection?         It had nothing to do with

    8   mortgage reduction or what have you.

    9                THE DEFENDANT:     Well, see, he wouldn't have been

   10   sitting in the rest of the trial, you know.          He only sat in his

   11   portion.    So he don't know what was testified, and so he's

   12   making a comment that what was testified to by the -- and there

   13   was no victim.     There was no homeowner that made a complaint.

   14   That was not what the charge was.

   15                THE COURT:    Okay.    So you can ask him what he

   16   understands the charge was.        He's testified what he testified

   17   about and if you believe that he's mistaken or lying or what

   18   have you, you can point out to him, for instance, Isn't it true

   19   it was about identification theft? -- or whatever.           I'm not

   20   sure what the case was about.        I just used that as an example.

   21          And if he says -- and not mortgage refinancing, or what

   22   have you, and see what his answer is.         If he agrees with you,

   23   then we move on.     If he doesn't agree with you, then you may

   24   want to show him something and have him take a look at it, ask

   25   him if that refreshes his recollection that, in fact, the trial




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 56 of 75   PageID #:
                                  11626
                                                                                  56


    1   was about something else.

    2           Okay.    But I'm not going to let the whole trial transcript

    3   in evidence because it's not relevant to the issues in this

    4   case.    It's going to introduce a lot of other stuff that may

    5   confuse the jurors.

    6                   THE DEFENDANT:    I mean, that -- what he said would

    7   confuse them already what he said because now they're thinking

    8   that that's what I was charged with and that's not.            And then

    9   he said identity theft.         I was not charged -- that has nothing

   10   to do with identity theft.         I never been charged or even --

   11                   THE COURT:   I don't know.   So you can cross-examine

   12   him on that.      So I will let you do that, okay?

   13           And then I believe we'll be finished after Mr. Williams

   14   has an opportunity to question.

   15           But with regard to your -- I don't know if you're raising

   16   an issue about the trial transcript.         I'm not going to receive

   17   it into evidence for the reasons I've stated.

   18           Are there any other issues that you want to bring up

   19   before we recess for the day?

   20                   MR. ISAACSON:    Just list tomorrow's witnesses for

   21   the government.

   22                   THE DEFENDANT:    Yeah, a list of witnesses.

   23                   THE COURT:   All right.   So Mr. Sorenson has handed

   24   over a Post-it and it lists, I assume --

   25                   MR. SORENSON:    We spare no expense.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 57 of 75   PageID #:
                                  11627
                                                                                57


    1                THE COURT:    Yes, you're a very generous man,

    2   Mr. Sorenson.

    3          All right.    So anything else that we need to address with

    4   regard to witnesses or evidence?

    5                MR. SORENSON:     Not at this time, Your Honor.

    6          Oh, one housekeeping.

    7                THE COURT:    Yes.

    8                MR. SORENSON:     Your Honor, I just want to make sure

    9   I understand.     Mr. Williams is going to question Agent Lavelle

   10   tomorrow.    Is the Court's practice not to allow either a

   11   rebuttal or surrebuttal questioning in case there's some area

   12   that he goes into that he opens up?

   13                THE COURT:    Right.    So it's a little confusing

   14   'cause he's doing cross and direct, right?

   15                MR. SORENSON:     Right.

   16                THE COURT:    And you're doing redirect and cross.         So

   17   my intention is to let Mr. Williams finish his questioning and

   18   then excuse the witness.       If, however, you feel that something

   19   has come up that is, you know, misleading or that's new, then

   20   I'll let you make -- state your case after he concludes outside

   21   the presence of the jury and then I'll decide whether or not

   22   you can ask him more questions.

   23                MR. SORENSON:     Your Honor, I don't intend to come

   24   back up.    If I want to, it's probably because I feel strongly

   25   that there is something and I will assure the Court that I will




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 58 of 75   PageID #:
                                  11628
                                                                                58


    1   be just as fast as I was here.

    2                 THE COURT:   All right.    So, yeah, I'm less concerned

    3   about time than I don't know how much relevance really Agent

    4   Lavelle has, and I'm sure there are other witnesses who are

    5   going to speak more directly as to the allegations in the case.

    6          All right.    If nothing further then, Mr. Williams, you're

    7   remanded back to the custody of the U.S. Marshals Service, and

    8   I wish everyone a very good evening.

    9                 MR. ISAACSON:    May I remain with Mr. Williams for a

   10   brief time?

   11                 THE COURT:   You may.    I have -- so, yes.

   12   15 minutes, should that be sufficient?         10 minutes?

   13                 MR. ISAACSON:    Yes, Your Honor.

   14                 THE COURT:   Okay.   Very good.     We're in recess.

   15   Thank you.

   16                 (Proceedings adjourned at 2:07 P.M. until

   17                 Thursday, February 6, 2020, at 8:30 A.M.)

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 59 of 75   PageID #:
                                  11629
                                                                                59


    1   THURSDAY, FEBRUARY 6, 2020                                     10:01 A.M.

    2                 (Partial transcript begins:)

    3                 THE COURT:   Good morning.     And good morning, ladies

    4   and gentlemen of the jury.       Thank you for your patience with us

    5   this morning.     We're trying to get the exhibits organized so we

    6   could go more smoothly today.

    7          So Agent Lavelle is back on the stand.         I remind you

    8   you're still under oath.

    9          Mr. Williams, I believe it's your turn to question.

   10                 THE DEFENDANT:    Can I get the government

   11   exhibit -- I don't know exactly the number -- with the badge,

   12   my ID?

   13                 MR. SORENSON:    Oh.

   14                 THE COURTROOM MANAGER:     It was 604.

   15                 MR. SORENSON:    Your Honor, may I approach and hand

   16   this --

   17                 THE COURT:   Yes, you may, the actual badge, yes.

   18                 MR. SORENSON:    This is, for the record, Exhibit 501,

   19   Your Honor.

   20                 THE COURT:   Thank you.    All right.    Let the record

   21   reflect 501 is before the witness.

   22          Mr. Williams.

   23            JOSEPH LAVELLE, PREVIOUSLY SWORN, RESUMED THE STAND

   24                              RECROSS-EXAMINATION

   25   BY THE DEFENDANT:




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 60 of 75   PageID #:
                                  11630
                                                                                60


    1         Q      Yes.    Mr. Lavelle -- Agent Lavelle, do you remember

    2   making a statement that I had been convicted of identity theft?

    3         A      No, sir.    I believe I said that you were accused.

    4   Whether or not you were found guilty, uhm, there were several

    5   trials in Broward County, so I believe you were charged with

    6   identity theft.      I don't -- I don't recall whether or not you

    7   were found guilty.

    8         Q      Okay.    'Cause yesterday you had said I was found

    9   guilty; that's why I questioned you about it.

   10         A      Okay.

   11         Q      But I was not.     So I don't have to ask you other

   12   questions.

   13                After your investigation, other than these federal

   14   charges in Hawaii, have any of your agencies in any other state

   15   filed any federal charges against me for my conduct or my

   16   business conduct?

   17         A      No, sir.

   18         Q      And did the FBI investigate, charge, or arrest any

   19   of my white employees in the state of New York?

   20         A      State of New York, no, sir.

   21         Q      Did they investigate, charge, or arrest any of my

   22   agent employees in New York?

   23         A      No, sir.

   24                MR. SORENSON:     Your Honor, I'm going to object as

   25   this being beyond the scope.       We were not talking about other




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 61 of 75   PageID #:
                                  11631
                                                                                61


    1   employees of his.     I think it was narrowed now to just him

    2   and --

    3                THE COURT:    All right.    Overruled.    Go ahead.

    4         Q      (BY THE DEFENDANT:)      Did the FBI investigate charge,

    5   or arrest any of my white employees in Arkansas?

    6         A      No, sir.

    7         Q      Did they investigate, charge, or arrest any of my

    8   agent employees in Arkansas?

    9         A      No, sir.

   10         Q      Did they investigate, arrest, or charge any of my

   11   Caucasian or Asian employees in California?

   12         A      No, sir.

   13         Q      Did they investigate, charge, or arrest any of my

   14   Asian or Caucasian employees in Illinois?

   15         A      No.

   16         Q      Did they investigate, charge, or arrest any of my

   17   employees in the state of Florida?

   18         A      Well, the term "employee," there was Mr. William

   19   Hatchett.    Whether or not he was an employee of MEI --

   20         Q      He's not Caucasian.

   21         A      Oh, Caucasian.     So, yes, sir, correct.

   22         Q      All right.    So did you all investigate, charge, or

   23   arrest any of my Caucasian employees in Florida?

   24         A      Investigate, yes, sir.

   25         Q      And who was that?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 62 of 75   PageID #:
                                  11632
                                                                                62


    1          A      But charge, no.

    2          Q      And who was that?

    3          A      Ms. Donna Hickenbottom.

    4          Q      Again, you investigated her, but you never charged

    5   her?

    6          A      Yes, sir.

    7          Q      And did you investigate, charge, or arrest any of my

    8   Caucasian or Asian employees in North Carolina?

    9          A      No, sir.

   10          Q      Okay.    Did the FBI file any charges against me for

   11   bank fraud?

   12          A      Did we investigate you for bank fraud or --

   13          Q      Right.

   14          A      -- or charge you with bank fraud?       I'm sorry.

   15          Q      Charge me for bank fraud.

   16          A      We did not charge you with bank fraud.

   17          Q      Did you file charges against me for mortgage fraud?

   18          A      In the Southern District?

   19          Q      Yes.

   20          A      No, sir.

   21          Q      Okay.

   22          A      Of Florida.

   23          Q      And did you file charges against me for unlicensed

   24   mortgage broker?

   25          A      Federally or state in South Florida?




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 63 of 75   PageID #:
                                  11633
                                                                                     63


    1         Q      In the federal?

    2         A      Federal, no.     No, sir.

    3         Q      Okay.   And I had questioned you yesterday about why

    4   you all had designated me as a possible terrorist in your

    5   system; do you remember that?

    6         A      Yes, sir.

    7                THE DEFENDANT:        Okay.   I have a criminal history

    8   from the FBI.     It's Exhibit 2114, and it's on -- start at

    9   page 7.

   10                MR. SORENSON:     Your Honor?

   11                THE COURT:     Yes.

   12                MR. SORENSON:     We have looked at 2114.      It does not

   13   have a criminal history in it and certainly not an FBI criminal

   14   history.    There is a DMV record in here I see.

   15                THE COURT:     Can I have a copy of it?

   16                MR. SORENSON:     It's 2114.

   17                THE DEFENDANT:        Yes, page 7.

   18                THE COURT:     Do you have a copy for the court?

   19   You're supposed to have a copy for the court, the law clerk,

   20   the witness.

   21                MR. ISAACSON:     We have two sets of binders.

   22                THE DEFENDANT:        Yes, it's Defense Exhibit 2114.

   23                MR. ISAACSON:     It's over there, Judge.      I can bring

   24   you --

   25                THE COURT:     Yeah, but where's the court copy?           Do




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 64 of 75   PageID #:
                                  11634
                                                                                 64


    1   you not want the witness to have one?

    2                 MR. ISAACSON:    Yes, Your Honor.     We have two sets of

    3   binders.    Can I give you those?

    4                 THE COURT:   Where's the court's copy?        That's all

    5   I'm asking.    It's in here?

    6                 THE COURTROOM MANAGER:       Is this part of the exhibits

    7   that were already in the binders?

    8                 MR. ISAACSON:    Yes, yes.

    9                 THE DEFENDANT:    Yes.

   10                 THE COURTROOM MANAGER:       Thank you.

   11                 THE COURT:   So this is not a new exhibit that --

   12                 THE DEFENDANT:    No, it's not a new exhibit.

   13                 THE COURT:   All right.      So, Mr. Sorenson, are you

   14   referring to page 7 or the entire document?

   15                 MR. SORENSON:    Well, there's a -- there's a lot of

   16   stuff in here.

   17                 THE COURT:   Correct.

   18                 THE DEFENDANT:    I'm only going to question him on

   19   page -- off of page 7, 8, 9, and 10.

   20                 MR. SORENSON:    Okay.

   21                 THE COURT:   Where's the page numbering for that?

   22                 THE DEFENDANT:    It should be at the bottom.       It says

   23   2114 dash and it has 000007.

   24                 THE COURT:   Okay.   I'm not --

   25                 THE DEFENDANT:    Bates number 029020.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 65 of 75   PageID #:
                                  11635
                                                                                65


    1                THE COURT:    Okay.   So you're going to question him

    2   as to 7, 8, and 9?

    3                THE DEFENDANT:     Yeah, 7, 8, 9, and 10.

    4                THE COURT:    This is 2014, right?

    5                THE DEFENDANT:     2114.    2114.

    6                THE COURT:    Yeah, so 2114, I don't have that page

    7   numbering.    I have 290116, 290117 on the bottom right-hand

    8   corner.    I'm sorry.    What --

    9                THE COURTROOM MANAGER:       It's Exhibit 2114, Your

   10   Honor.

   11                THE COURT:    Oh, so the one in the middle you're

   12   talking about, not the bottom right?

   13                THE DEFENDANT:     Yeah, the one in the middle, yeah.

   14   It should have Message Detail at the top, the name --

   15                THE COURT:    Yes, I see that.

   16                THE DEFENDANT:     Okay.

   17                THE COURT:    7, 8 and 9.    You're going to question

   18   him about 9 and 10?

   19                THE DEFENDANT:     Yes, ma'am.

   20                THE COURT:    Okay.   And so plaintiffs, I'm sorry, you

   21   have an objection to this or --

   22                MR. SORENSON:     Well, I -- Your Honor, I think it's

   23   an incomplete record.      It does appear to be related to

   24   Mr. Williams.     He's purported to call this his criminal

   25   history, which it is not.       It may be part of an NCIC record,




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 66 of 75   PageID #:
                                  11636
                                                                                66


    1   but we're not sure.      It's certainly not complete.

    2          I guess if he needs the witness to have his recollection

    3   refreshed by something, this could be used for that, but it's

    4   certainly not something he can subsequently talk about from

    5   here as to the content of it.

    6                THE COURT:    All right.      So if you can lay a

    7   foundation that this witness is familiar with this or somehow

    8   created it or relied on it, then you can ask him questions

    9   about it.

   10                THE DEFENDANT:     Okay.

   11                THE COURT:    All right?

   12         Q      (BY THE DEFENDANT:)        You have the document in front

   13   of you, Agent Lavelle?

   14         A      I do.

   15         Q      And do you recognize that that's like a criminal

   16   NCIC check for, you know, individuals when they run it?

   17         A      It does appear to be so, yes, sir.

   18         Q      Okay.   And where it says --

   19                THE COURT:    Before you go into the content, he has

   20   to say that he used it, that he's familiar with this, that he

   21   knows who it's related to.

   22                THE DEFENDANT:     Okay.

   23         Q      (BY THE DEFENDANT:)        Can you just go over and see

   24   who it's related to?

   25                THE COURT:    Well, first of all, Agent Lavelle, are




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 67 of 75   PageID #:
                                  11637
                                                                                67


    1   you familiar with this format of this document?

    2                THE WITNESS:     I am, yes, Judge.

    3                THE COURT:     Okay.   And that's the type of document

    4   or information that you use in your duties as a FBI agent,

    5   correct?

    6                THE WITNESS:     Yes, Judge.

    7                THE COURT:     Okay.   And so by looking at this

    8   document, can you see if it refers to any individual?

    9                THE WITNESS:     Yes, I do.

   10                THE COURT:     Okay.   So you can ask him now with

   11   regard to the contents.

   12         Q      (BY THE DEFENDANT:)      Okay.   And who does this

   13   document refer to, Agent Lavelle?

   14         A      Anthony Troy Williams.

   15         Q      Okay.   And on the -- it should have a gray area

   16   that's highlighted.      The first gray area that's highlighted, do

   17   you see what that says?

   18         A      Yes, I do.

   19         Q      And is that related to what we talked about about

   20   the FBI putting me on a possible terrorist list?

   21         A      Well, list -- the questioning yesterday were if -- I

   22   think you asked me was if I thought you were a terrorist or

   23   something along those lines.

   24         Q      Well, that I was classified by the FBI as being a

   25   possible terrorist.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 68 of 75   PageID #:
                                  11638
                                                                                68


    1         A      Yes, sir.

    2                THE DEFENDANT:     Okay.    Can I move the --

    3                THE COURT:     You wanted to move this page and the

    4   next page into evidence?

    5                THE DEFENDANT:     Yes, ma'am.

    6                THE COURT:     All right.    Any objection?

    7                MR. SORENSON:     Well, Your Honor, if it's purported

    8   to be a criminal history, like I indicated, it's not a complete

    9   document.    There's a --

   10                THE COURT:     Let him put --

   11                MR. SORENSON:     There appears to be a selective

   12   choice of a couple pages here.        We're willing to stipulate that

   13   the document states that he was on a terrorist watch list.

   14                THE COURT:     All right.    Mr. Williams.

   15                THE DEFENDANT:     Well, the whole document, I mean,

   16   you can start from page 1 where it says Suspect, but I thought

   17   we'd just expedite it so I don't have to go through all this

   18   stuff.

   19                THE COURT:     So you want this page which says Page 1

   20   of 1 and Page 2 of 2?       Or you don't want the second page?

   21                THE DEFENDANT:     Yeah, I really wanted to enter in 7,

   22   8, but we can enter the whole thing if need be, if you want to

   23   have the continuity of the whole document.          But the rest of the

   24   document is really not relevant to Mr. Lavelle, and, you know,

   25   with them putting me on a terrorist watch list.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 69 of 75   PageID #:
                                  11639
                                                                                69


    1                 THE COURT:   I agree.    So over the objection of the

    2   government, Exhibit 2114 at pages 2114-000007, and -08 will be

    3   received.

    4                 THE DEFENDANT:    All right.    And I would like to

    5   publish it.

    6                 THE COURT:   All right.    You may publish.      You're

    7   going to have to use the docucam.        I don't think the government

    8   has it on its computer.

    9                 (Exhibits 2114-000007, 2114-000008

   10                 received into evidence.)

   11         Q       (BY THE DEFENDANT:)     Okay.   Can you see that on the

   12   screen?

   13         A       Yes, sir.

   14                 THE DEFENDANT:    Can you put it on here?      'Cause I

   15   can't see it on this one.       It's not going to show on this

   16   screen.

   17                 THE COURTROOM MANAGER:     Your Honor, I believe it's

   18   because it's hooked to the -- thank you.

   19         Q       (BY THE DEFENDANT:)     Okay.   Agent Lavelle, can you

   20   read what the first thing highlighted that says "Do not

   21   advise"?

   22         A       "Do not advise this individual that they may be on a

   23   terrorist watch list."

   24         Q       And is that the normal procedure with the FBI if

   25   they do have someone on the terrorist watch list that they




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 70 of 75   PageID #:
                                  11640
                                                                                70


    1   don't advise them that they're on that type of list?

    2         A      Yes, sir.

    3         Q      And can you go down to where it says the Do not

    4   detain and read that what that says?

    5         A      "Do not detain or arrest this individual unless

    6   there's evidence of a violation of federal, state or local

    7   statutes."

    8         Q      Okay.   And can you read under where it says "Law

    9   enforcement sensitive information" starting with "Warning"?

   10         A      "Warning.    The following record contains expired

   11   license plate data.      Use caution.    Contact entering agency to

   12   confirm status."

   13                You want me to continue?

   14                "Do not advise this individual they are on a

   15   terrorist watch list, possible terrorist organization member.

   16   Caution."

   17         Q      So when a police officer sees this type of

   18   information and, say, they stop me, would that put them on a

   19   heightened alertness or awareness when they stop me?

   20         A      Yes, sir.

   21         Q      So that will place me in a more dangerous situation

   22   with a law enforcement officer being that I been labeled as a

   23   terrorist, wouldn't you say?

   24         A      I would not agree with that.

   25         Q      So if they were being on alert heightened, so




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 71 of 75   PageID #:
                                  11641
                                                                                 71


    1   they're not going to treat me just as a average citizen, would

    2   you not say?

    3           A     I would agree they would follow their normal

    4   procedures with whatever incident that they would have

    5   encountered you with.       I don't know what -- are you talking

    6   about like a traffic stop?

    7           Q     Right.    Any type of encounter.     So if they pull this

    8   up --

    9           A     Right.

   10           Q     -- they gonna be on more of a, like, alerted;

   11   otherwise they wouldn't be so, you know, Okay, this guy might

   12   be a terrorist.     You know what I'm talking about?        Like that?

   13           A     Sir, I would say a local police officer's always on

   14   high alert.    He's always going to be aware of his surroundings

   15   and any potential danger.       Traffic stops are inherently

   16   dangerous for any individual they pull over, so...

   17           Q     So do you all put this for every citizen?         Do you

   18   all put this in your system for every citizen?

   19           A     No, sir.

   20           Q     So I've been selected to have a different status

   21   than the average citizen when I'm pulled over?

   22           A     Yes, sir.

   23           Q     Where you see where it says Date of birth, can you

   24   read that line where it says "FBI" and the number?

   25           A     Hmm, I'm trying to find the line.       Is it towards the




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 72 of 75   PageID #:
                                  11642
                                                                                72


    1   bottom?

    2           Q      You see where the first redacted --

    3           A      The first redaction under 1971?

    4           Q      Right.

    5           A      Right.

    6           Q      It's on that line.    You see where it says "FBI"?

    7           A      658?

    8           Q      Right.    Can you read that number for me?

    9           A      658566RB7.

   10           Q      And what is that number?

   11           A      That's your FBI number according to this document.

   12           Q      Okay.    So if you was to look up that number in the

   13   FBI system, that would bring up the information regarding me?

   14           A      It would -- I could use that number to bring up your

   15   NCIC.

   16           Q      Okay.    So when you brought up the NCIC from that

   17   number, it would bring up all this information?

   18           A      Theoretically, yes, sir.

   19                  THE DEFENDANT:    Okay.    Now we need to go to

   20   Government Exhibit 604, and I'd like to publish.

   21                  MR. SORENSON:    No objection, Your Honor.

   22                  THE COURT:    Okay.   You need to hook in the laptop

   23   again?      Is it hooked in?

   24                  MR. SORENSON:    Your Honor, I think it's good to go.

   25                  THE COURT:    All right.    It's not on the screen.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 73 of 75   PageID #:
                                  11643
                                                                                  73


    1                THE COURTROOM MANAGER:      Oh, sorry.    There we go.

    2         Q      (BY THE DEFENDANT:)      And you have a copy of

    3   the -- my actual ID up there with you?

    4         A      I do.

    5         Q      Okay.   Can you look on the back of the ID?         And do

    6   you see where it says "FBI number"?

    7         A      I do.

    8         Q      And can you read that number for me?

    9         A      658566R137.

   10         Q      And is that the same number that's on the FBI NCIC

   11   report?

   12         A      With the exclusion of the last few digits, the first

   13   7 or so digits are identical.

   14         Q      Okay.   So if you saw that number, you would

   15   recognize that that's a FBI number that they have assigned to

   16   me?

   17         A      Yes, sir.     Sir, as we spoke yesterday, I don't have

   18   your FBI number memorized, I mean, no.

   19         Q      Okay.   But if that was my FBI number, you would be

   20   able to -- if I presented that ID to you, you could look in

   21   your system and it would bring up any information regarding me

   22   if that's my FBI number that's printed on there?

   23         A      It would bring up your NCIC criminal history.

   24         Q      And so you would be able to identify that that's who

   25   I am --




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 74 of 75    PageID #:
                                  11644
                                                                                 74


    1           A       Yes, sir.

    2           Q       -- correct?

    3                   Okay.   I'd like for to you look at the letter that's

    4   on exhibit page 9 -- 2114, page 9.           You have that in front of

    5   you?    And who is that letter addressed to?

    6           A       FBI Honolulu.

    7                   MR. SORENSON:    Your Honor, this is not in evidence,

    8   this letter.      Appears to be a letter written by Mr. Williams.

    9                   THE COURT:    All right.     So you can't refer to the

   10   contents of the report.

   11                   THE DEFENDANT:    Okay.

   12                   THE COURT:    Unless you establish that somehow he

   13   created it, received it, used it, has personal knowledge.

   14           Q       (BY THE DEFENDANT:)       Are you familiar with this

   15   letter that I sent to the FBI Honolulu?

   16           A       Not off the top of my head, sir.

   17                    THE DEFENDANT:    Okay.     I can't question him on

   18   this.       I have no more questions for Agent Lavelle.

   19                   THE COURT:    All right.     Thank you very much.

   20           Mr. Sorenson, I'll give you a brief -- I don't know what

   21   this is.      If it's --

   22                   MR. SORENSON:    Mercifully, Your Honor, no.      We will

   23   not go forward.

   24                   THE COURT:    All right.     Very good.   So Agent Lavelle

   25   I thank you.      I excuse you as a witness.       You can leave all the




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1022 Filed 06/08/20 Page 75 of 75   PageID #:
                                  11645
                                                                                75


    1   exhibits there and please don't discuss your testimony with

    2   anyone till the conclusion of the trial.         Good day.

    3          (This concludes the partial testimony requested.)

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
